          Entered on Docket July 18, 2018

                                                           Below is the Order of the Court.


1

2                                                           ___________________
                                                            Christopher M. Alston
3                                                           U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
4

5

6

7
     _______________________________________________________________

8

9

10
                         IN THE UNITED STATES BANKRUPTCY COURT
11
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13
                                                           IN CHAPTER 13 PROCEEDING
     In re:                                                NO. 18-11167-CMA
14   STEVEN JAY CUNNINGHAM,                                ORDER CONTINUING THE TRUSTEE’S
15
                                                           MOTION TO DISMISS AND DENYING
                                                           THE DEBTOR’S MOTION TO CONFIRM
16
                                                           AMENDED PLAN
                     Debtor(s).
17
              THIS MATTER came before the Court upon the Chapter 13 Trustee’s Motion to Dismiss
18
     (ECF No. 17) and the debtor’s Motion to Confirm Amended Plan (ECF No. 28). Based on the
19
     stipulation of the parties, it is
20
              ORDERED that:
21
              1)     Confirmation of the debtor’s amended plan (ECF No. 27) is denied;
22
              2)     The debtor’s Motion to Confirm Amended Plan (ECF No. 28) is denied;
23
              3)     By August 3, 2018, the debtor shall file, note and properly serve a feasible amended
24
     plan. The debtor shall set the amended plan for hearing on the Court’s September 6, 2018 calendar;
25
              4)     If the debtor fails to comply with Paragraph No. 3 of this order, the Trustee or HMC
26
     Assets, LLC may submit an ex parte order dismissing this case; and
27
              5)     The Trustee’s Motion to Dismiss (ECF No. 17) is continued to the Court’s
28
     September 6, 2018 calendar.

                                                                      Chapter 13 Trustee
      ORDER - 1                                                     600 University St. #1300
                                                                    Seattle, WA 98101-4100
                                                                (206) 624-5124 FAX 624-5282
      Case 18-11167-CMA             Doc 48   Filed 07/18/18    Ent. 07/18/18 11:01:48 Pg. 1 of 2
                                                        Below is the Order of the Court.


1
                                         / / /End of Order/ / /
2

3

4    Presented by:
5
     /s/ K. Michael Fitzgerald       _
6    K. MICHAEL FITZGERALD, WSBA #8115
     Chapter 13 Trustee
7    600 University St. #1300
     Seattle, WA 98101-4100
8    (206) 624-5124
9

10
     Stipulated:
11

12   /s/ Justin Mishkin      [approved by email]
     Justin Mishkin, WSBA #38864
13   Attorney for debtor
14

15
     Stipulated:
16

17   /s/ Kristin A. Zilberstein  [approved by email]
     Kristin A. Zilberstein, WSBA #47798
18   Attorney for HMC Assets, LLC
19

20

21

22

23

24

25

26

27

28


                                                                    Chapter 13 Trustee
      ORDER - 2                                                   600 University St. #1300
                                                                  Seattle, WA 98101-4100
                                                              (206) 624-5124 FAX 624-5282
      Case 18-11167-CMA        Doc 48    Filed 07/18/18      Ent. 07/18/18 11:01:48 Pg. 2 of 2
